Exhibit 10.2


[Form of Restricted Stock Unit Award Agreement for Chief Executive Officer]














logonotaga13.gif [logonotaga13.gif]




CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN




RESTRICTED STOCK UNIT AWARD AGREEMENT
DATED <<DATE>>




<< NAME>>


Pursuant to the terms and conditions of the Celanese Corporation 2009 Global
Incentive Plan, you have been awarded Restricted Stock Units, subject to the
restrictions described in this Agreement.




RSU Award


<<# Units>> Units






This grant is made pursuant to the Restricted Stock Unit Award Agreement dated
as of <<Date>>, between Celanese and you, which Agreement is attached hereto and
made a part hereof.




--------------------------------------------------------------------------------




CELANESE CORPORATION
2009 GLOBAL INCENTIVE PLAN


RESTRICTED STOCK UNIT AWARD AGREEMENT
This Restricted Stock Unit Award Agreement (the “Agreement”) is made and entered
into as of <<Date>> (the “Grant Date”), by and between Celanese Corporation, a
Delaware corporation (the “Company”), and <<Name>> (the “Participant”).
Capitalized terms used, but not otherwise defined, herein shall have the
meanings ascribed to such terms in the Celanese Corporation 2009 Global
Incentive Plan (as amended from time to time, the “2009 Plan”).
1.RSU Award: In order to encourage the Participant’s contribution to the
successful performance of the Company, the Company hereby grants to the
Participant as of the Grant Date, pursuant to the terms of the 2009 Plan and
this Agreement, an award (the “Award”) of Restricted Stock Units (“RSUs”)
representing the right to receive an equal number of Common Shares upon vesting.
The Participant hereby acknowledges and accepts such Award upon the terms and
subject to the conditions, restrictions and limitations contained in this
Agreement and the 2009 Plan.
2.Vesting: Subject to Section 3 and Section 6 of this Agreement, <<# Units 1>>
RSUs shall vest on <<Vesting Date 1>>; <<# Units 2>> RSUs shall vest on
<<Vesting Date 2>>; and <<# Units 3>> RSUs shall vest on <<Vesting Date 3>>, for
a total of <<# Units>> RSUs. Each such date shall be referred to as a “Vesting
Date”. Each period between the Grant Date and a Vesting Date shall be referred
to as a “Vesting Period”.
3.Effects of Certain Events Prior to Vesting:
(a)If the Participant’s employment by the Company is terminated due to the
Participant’s death or disability, or due to the Participant’s Retirement,
including for this purpose a termination by the Company without Cause, prior to
a Vesting Date, the remaining unvested RSUs in the Vesting Period shall continue
to vest on the applicable Vesting Dates. Such unvested RSUs that vest in
accordance with the preceding sentence will be subject to any applicable taxes
under Section 7 upon such vesting, which may be rounded up in each case to avoid
fractional shares. To the extent permitted by applicable country, state or
province law, as consideration for the vesting provisions upon Retirement
contained above in this Section 3(a), upon Retirement, the Participant shall
enter into a departure and general release of claims agreement with the Company
that includes two-year noncompetition and non-solicitation covenants in a form
acceptable to the Company.
(b)Upon the termination of the Participant’s employment for Cause, the unvested
portion of the Award shall be immediately forfeited and cancelled without
consideration as of the date of the Participant’s termination of employment. If
at any time on or before a Vesting Date the Company determines, in its sole
discretion, that the Participant engaged in an act constituting Cause, the
Participant’s employment shall be considered to have been terminated for Cause,
and his or her Award shall be forfeited and cancelled, regardless of whether the
Participant’s termination initially was considered to have been without Cause.
In each such case, the provisions of Section 3(a) are inapplicable. A
Participant’s employment will be considered to have been terminated for Cause,
and the Award forfeited and cancelled without consideration, if the Company
determines, in its sole discretion, that the Participant engaged in an act
constituting Cause at any time prior to a Vesting Date, regardless of whether
the Participant’s termination initially was considered to have been without
Cause.


Page 2

--------------------------------------------------------------------------------




4.Settlement of RSUs: Subject to Sections 3, 6 and 7 of this Agreement, the
Company shall deliver to the Participant (or to a Company-designated brokerage
firm or plan administrator) as soon as administratively practicable following
the applicable Vesting Date (but in no event later than 2 ½ months after the
applicable Vesting Date), in complete settlement of all RSUs vesting on such
Vesting Date, a number of Common Shares equal to the number of RSUs vesting on
such Vesting Date.
5.Rights as a Stockholder: The Participant shall have no voting, dividend or
other rights as a stockholder with respect to the Award until the RSUs have
vested and Common Shares have been delivered pursuant to this Agreement.
6.Change in Control; Dissolution:
(a)Notwithstanding any other provision of this Agreement to the contrary, upon
the occurrence of a Change in Control with respect to any unvested RSUs granted
pursuant to this Agreement that have not previously been forfeited:
(1)    If (i) a Participant’s rights to the unvested portion of the Award are
not adversely affected in connection with the Change in Control, or, if
adversely affected, a substitute award with an equivalent (or greater) economic
value and no less favorable vesting conditions is granted to the Participant
upon the occurrence of a Change in Control, and (ii) the Participant’s
employment is terminated by the Company (or its successor) without Cause within
two years following the Change in Control, then the unvested portion of the
Award (or, as applicable, the substitute award) shall immediately vest and a
number of Common Shares equal to the number of unvested RSUs shall be delivered
to the Participant within thirty (30) days following the date of termination,
subject to the provisions of Section 7.
(2)    If a Participant’s right to the unvested portion of the Award is
adversely affected in connection with the Change in Control and a substitute
award is not made pursuant to Section 6(a)(1) above, then upon the occurrence of
a Change in Control, the unvested portion of the Award shall immediately vest
and a number of Common Shares equal to the number of unvested RSUs shall be
delivered to the Participant within thirty (30) days following the Change in
Control, subject to the provisions of Section 7; and
(b)Notwithstanding any other provision of this Agreement to the contrary, in the
event of a corporate dissolution of the Company that is taxed under Section 331
of the Internal Revenue Code of 1986, as amended, then in accordance with
Treasury Regulation Section 1.409A-3(j)(4)(ix)(A), this Agreement shall
terminate and any RSUs granted pursuant to this Agreement that have not
previously been forfeited shall immediately become Common Shares and shall be
delivered to the Participant within thirty (30) days following such dissolution.
7.Income and Other Taxes: The Company shall not deliver Common Shares in respect
of any vested RSUs unless and until the Participant has made arrangements
satisfactory to the Committee to satisfy applicable withholding tax obligations
for US federal, state, and local income taxes (or the foreign counterpart
thereof) and applicable employment taxes. Unless otherwise permitted by the
Committee, withholding shall be effectuated by withholding RSUs in connection
with the vesting and/or settlement of RSUs. Withholding shall be effected using
the minimum statutory rates authorized by the U.S. Internal Revenue Service (for
U.S. Participants) and applicable foreign counterparts; however, if the
requirements of ASC Topic 718 (or any successor applicable equity accounting
standard applicable to this Award) are changed, then the Company, at its
discretion, may effectuate the withholding at the higher of (1) the minimum
statutory rates authorized by the U.S. Internal Revenue Service (for U.S.
Participants) and applicable foreign


Page 3

--------------------------------------------------------------------------------




counterparts, or (2) a rate or method chosen by the Company consistent with ASC
Topic 718 (or any successor applicable equity accounting standard applicable to
this Award) and the U.S. Internal Revenue Service withholding regulations or
other applicable tax requirements. The Participant acknowledges that the Company
shall have the right to deduct any taxes required to be withheld by law in
connection with the delivery of Common Shares issued in respect of any vested
RSUs from any amounts payable by it to the Participant (including, without
limitation, future cash wages). The Participant acknowledges and agrees that
amounts withheld by the Company for taxes may be less than amounts actually owed
for taxes by the Participant in respect of the Award. Any vested RSUs shall be
reflected in the Company’s records as issued on the respective dates of issuance
set forth in this Agreement, irrespective of whether delivery of such Common
Shares is pending the Participant’s satisfaction of his or her withholding tax
obligations.
8.Securities Laws: The Company may impose such restrictions, conditions or
limitations as it determines appropriate as to the timing and manner of any
resales by the Participant or other subsequent transfers by the Participant of
any Common Shares issued as a result of the vesting or settlement of the RSUs,
including without limitation (a) restrictions under an insider trading policy,
and (b) restrictions as to the use of a specified brokerage firm for such
resales or other transfers. Upon the acquisition of any Common Shares pursuant
to the vesting or settlement of the RSUs, the Participant will make or enter
into such written representations, warranties and agreements as the Company may
reasonably request in order to comply with applicable securities laws or with
this Agreement and the 2009 Plan. All accounts in which such Common Shares are
held or any certificates for Common Shares shall be subject to such stop
transfer orders and other restrictions as the Company may deem advisable under
the rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Common Shares
are then listed or quoted, and any applicable federal or state securities law,
and the Company may cause a legend or legends to be put on any such certificates
(or other appropriate restrictions and/or notations to be associated with any
accounts in which such Common Shares are held) to make appropriate reference to
such restrictions.
9.Non-Transferability of Award: The RSUs may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by the
Participant other than by will or by the laws of descent and distribution, and
any such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company; provided, that
the Participant may designate a beneficiary, on a form provided by the Company,
to receive any portion of the Award payable hereunder following the
Participant’s death.
10.Other Agreements: Subject to Sections 10(a) and 10(b) of this Agreement, this
Agreement and the 2009 Plan constitute the entire understanding between the
Participant and the Company regarding the Award, and any prior and/or
contemporaneous agreements, understandings, representations, discussions,
commitments or negotiations concerning the Award, whether written or oral, are
superseded. No oral statements or other prior written material not specifically
incorporated into this Agreement, other than the 2009 Plan, shall be of any
force or effect.
(a)The Participant acknowledges that as a condition to the receipt of the Award,
the Participant:
(1)    shall have delivered to the Company an executed copy of this Agreement;
(2)    shall be subject to the Company’s stock ownership guidelines, to the
extent applicable to the Participant;
(3)    shall be subject to policies and agreements adopted by the Company from
time to time, and applicable laws and regulations, requiring the repayment by
the Participant


Page 4

--------------------------------------------------------------------------------




of incentive compensation under certain circumstances, without any further act
or deed or consent of the Participant; and
(4)    shall have delivered to the Company an executed copy of the Long-Term
Incentive Claw-Back Agreement (if a current version of such Long-Term Incentive
Claw-Back Agreement is not already on file, as determined by the Committee in
its sole discretion). For purposes hereof, “Long-Term Incentive Claw-Back
Agreement” means an agreement between the Company and the Participant associated
with the grant of long-term incentives of the Company, which contains terms,
conditions, restrictions and provisions regarding one or more of (i)
noncompetition by the Participant with the Company, and its customers and
clients; (ii) non-solicitation and non-hiring by the Participant of the
Company’s employees, former employees or consultants; (iii) maintenance of
confidentiality of the Company’s and/or clients’ information, including
intellectual property; (iv) nondisparagement of the Company; and (v) such other
matters deemed necessary, desirable or appropriate by the Company for such an
agreement in view of the rights and benefits conveyed in connection with an
award.
(b)If the Participant is a non-resident of the U.S., there may be an addendum
containing special terms and conditions applicable to awards in the
Participant’s country. The issuance of the Award to any such Participant is
contingent upon the Participant executing and returning any such addendum in the
manner directed by the Company.
11.Not a Contract for Employment; No Acquired Rights; Agreement Changes: Nothing
in the 2009 Plan, this Agreement or any other instrument executed in connection
with the Award shall confer upon the Participant any right to continue in the
Company's employ or service nor limit in any way the Company's right to
terminate the Participant's employment at any time for any reason. The grant of
RSUs hereunder, and any future grant of awards to the Participant under the 2009
Plan, is entirely voluntary and at the complete and sole discretion of the
Company. Neither the grant of these RSUs nor any future grant of awards by the
Company shall be deemed to create any obligation to grant any further awards,
whether or not such a reservation is expressly stated at the time of such
grants. The Company has the right, at any time and for any reason, to amend,
suspend or terminate the 2009 Plan; provided, however, that no such amendment,
suspension, or termination shall adversely affect the Participant’s rights
hereunder.
12.Severability: In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.
13.Further Assurances: Each party shall cooperate and take such action as may be
reasonably requested by either party hereto in order to carry out the provisions
and purposes of this Agreement.
14.Binding Effect: The Award and this Agreement shall inure to the benefit of
and be binding upon the parties hereto and their respective permitted heirs,
beneficiaries, successors and assigns.
15.Electronic Delivery: By executing this Agreement, the Participant hereby
consents to the delivery of any and all information (including, without
limitation, information required to be delivered to the Participant pursuant to
applicable securities laws), in whole or in part, regarding the Company and its
subsidiaries, the 2009 Plan, and the Award via electronic mail, the Company’s or
a plan administrator’s web site, or other means of electronic delivery.


Page 5

--------------------------------------------------------------------------------




16.Personal Data: By accepting the Award under this Agreement, the Participant
hereby consents to the Company’s use, dissemination and disclosure of any
information pertaining to the Participant that the Company determines to be
necessary or desirable for the implementation, administration and management of
the 2009 Plan.
17.Governing Law: The Award and this Agreement shall be interpreted and
construed in accordance with the laws of the state of Delaware and applicable
federal law.
18.Restricted Stock Units Subject to Plan: By entering into this Agreement the
Participant agrees and acknowledges that the Participant has received and read a
copy of the 2009 Plan and the 2009 Plan's prospectus. The RSUs and the Common
Shares issued upon vesting of such RSUs are subject to the 2009 Plan, which is
hereby incorporated by reference. In the event of any conflict between any term
or provision of this Agreement and a term or provision of the 2009 Plan, the
applicable terms and provisions of the 2009 Plan shall govern and prevail.
19.Validity of Agreement: This Agreement shall be valid, binding and effective
upon the Company on the Grant Date. However, the RSUs granted pursuant to this
Agreement shall be forfeited by the Participant and this Agreement shall have no
force and effect if it is not duly executed by the Participant and delivered to
the Company on or before <<Validity Date>>.
20.Headings: The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.
21.Compliance with Section 409A of the Internal Revenue Code: Notwithstanding
any provision in this Agreement to the contrary, this Agreement will be
interpreted and applied so that the Agreement does not fail to meet, and is
operated in accordance with, the requirements of Section 409A of the Code. The
Company reserves the right to change the terms of this Agreement and the 2009
Plan without the Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A. Further, in accordance with
the restrictions provided by Treasury Regulation Section 1.409A-3(j)(2), any
subsequent amendments to this Agreement or any other agreement, or the entering
into or termination of any other agreement, affecting the RSUs provided by this
Agreement shall not modify the time or form of issuance of the RSUs set forth in
this Agreement. In addition, if the Participant is a “specified employee” within
the meaning of Code Section 409A, as determined by the Company, any payment made
in connection with the Participant’s separation from service shall not be made
earlier than six (6) months and one day after the date of such separation from
service to the extent required by Code Section 409A.
22.Definitions: The following terms shall have the following meanings for
purposes of this Agreement, notwithstanding any contrary definition in the 2009
Plan:
(a)“Cause” means, as determined by the Company in its sole discretion, (i) the
Participant's willful failure to perform the Participant's duties to the Company
(other than as a result of total or partial incapacity due to physical or mental
illness) for a period of 30 days following written notice by the Company to the
Participant of such failure, (ii) the Participant’s conviction of, or a plea of
nolo contendere to, (x) a felony under the laws of the United States or any
state thereof or any similar criminal act in a jurisdiction outside the United
States or (y) a crime involving moral turpitude, (iii) the Participant's willful
malfeasance or willful misconduct which is demonstrably injurious to the Company
or its affiliates, (iv) any act of fraud by the Participant, (v) any violation
of the Company's business conduct policy, (vi) any violation of the Company's
policies concerning harassment or discrimination by the Participant, (vii) the
Participant's conduct that causes harm to the business reputation of the Company
or its affiliates, or (viii) the Participant's breach of any confidentiality,
intellectual property, noncompetition or non-solicitation provisions applicable
to the


Page 6

--------------------------------------------------------------------------------




Participant under the Long-Term Incentive Claw-Back Agreement or any other
agreement between the Participant and the Company. “Cause” shall be determined
by the Company in its sole discretion, and such determination shall be final,
binding, and conclusive on the Participant.
(b)“Change in Control” means:
(i)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 50% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this subparagraph, the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company,
(ii) any acquisition by the Company, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
Affiliate, or (iv) any acquisition pursuant to a transaction that complies with
clauses (A), (B) or (C) in paragraph (iii) of this definition; or
(ii)    Individuals who, as of the effective date of this Agreement, constitute
the Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board shall
be considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
(iii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 50% or more of,


Page 7

--------------------------------------------------------------------------------




respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C) at least
a majority of the members of the board of directors (or, for a non-corporate
entity, equivalent governing body) of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(iv)    Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
Notwithstanding the foregoing, if it is determined that an Award hereunder is
subject to the requirements of Section 409A and the Change in Control is a
“payment event” under Section 409A for such Award, the Company will not be
deemed to have undergone a Change in Control unless the Company is deemed to
have undergone a “change in control event” pursuant to the definition of such
term in Section 409A.
(c)“Disability” has the same meaning as “Disability” in the Celanese Corporation
2008 Deferred Compensation Plan or such other meaning as determined by the
Committee in its sole discretion, provided that in all events a “Disability”
under this Agreement shall constitute a “disability” within the meaning of
Treasury Regulation Section 1.409A-3(i)(4).
(d)“Qualifying Disposition” means a sale or other disposition by the Company or
one or more subsidiaries of all or part of a business, business unit, segment or
subsidiary in a stock, asset, merger or other similar transaction or combination
thereof, and determined by the Committee to be a Qualifying Disposition.
(e)    “Retirement” of the Participant shall mean a voluntary separation from
service on or after the date when the Participant is both 65 years of age and
has five years of service with the Company, as determined by the Company in its
discretion based on payroll records. Retirement shall not include voluntary
separation from service in which the Company could have terminated the
Participant’s employment for Cause.
[signature on following page]




Page 8

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and the Participant has also executed this
Agreement in duplicate.
 
CELANESE CORPORATION
 
 
 
 
 
 
 
 
 
 
 
By:
<<Name, Title>>





This Agreement has been accepted and agreed to by the undersigned Participant.
 
PARTICIPANT
 
 
 
 
 
 
 
By:
 
 
 
Name:
<<Name>>


 
 
 
 
 
 
Date:
 
 



Page 9